DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 in the reply filed on 04/13/2021 is acknowledged.
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a typo. “splachnic” should be amended to read “splanchnic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003).
Regarding Claims 1 and 3, Averina discloses treating heart failure (HF) symptoms with electrical neuromodulation delivered by an implantable device 105 (Fig. 1) comprising the step of monitoring a splanchnic blood volume (par. [0139], which equates to Applicant’s claimed “splanchnic vascular capacitance”. Particularly, Applicant’s specification states the terms “venous reservoir”, “unstressed volume” and “vascular capacitance” are interchangeable terms that refer to the blood volume that resides mainly in the splanchnic vascular bed (see par. [0017] of PGPUB 
However, Farazi discloses the greater splanchnic nerve controls the amount of vasoconstriction and vasodilation in the splanchnic vascular bed (col. 5, lines 29-49) and therefore targeting this nerve with stimulation will provide the predictable result of altering the baroreflex of the vascular bed by causing vasoconstriction or vasodilation (col. 15, lines 38-49).
Additionally, Vase discloses applying test stimulations to a target site for regulating the baroreflex of a patient, the process comprising the steps of selecting a first site and stimulation parameters set; monitoring a result of the stimulation; testing a new site and stimulation parameter set; monitoring the result of stimulation; and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina reference to include targeting the greater splanchnic nerve for stimulation, as taught and suggested by Farazi, and to include applying test stimulations and monitoring the results of said stimulations, as taught and suggested by Vase, for the purpose of efficiently targeting the baroreflex response of the splanchnic vascular bed and for providing optimized stimulation that obtains the desired hemodynamic response.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003) and Toth et al. (2017/0231490). Averina discloses applying neurostimulation to a patient with HF in order to increase splanchnic blood volume which results in myocardium stretching. This stretching induces the release of atrial natriuretic peptide (ANP) that causes vasodilation (par. [0134]). Additionally, while the combination of Averina, Farazi and Vase discloses the testing of stimulation parameters to determine an optimal stimulation regimen, they fail to discloses performing an orthostatic stress test, a fluid challenge, an exercise test or a drug challenge to assess stimulation efficacy.
However, Toth discloses performing a stress test while applying stimulation for the purpose of determining a change in sensitivity to ANP receptors which can be used 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina, Farazi and Vase combination to include performing a stress test adjunctive to stimulation as taught and suggested by Toth, for the purpose of determining change sin sensitivity to ANP receptors which aid in the determination of a successful nerve block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALLEN PORTER/Primary Examiner, Art Unit 3792